ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

	Supplemental amendments to the claims were filed on 6/23/2021 following an interview held on 6/10/2021. It is noted that final claim of the claim set is cancelled and listed as claim 34. However, the claim was incorrectly numbered as 34 in view of the amendments to the claims. Final cancelled claim should be numbered as 35.
	The supplemental amendments are reviewed in the context of the Remarks filed 5/24/2021.

The amendments of 6/23/2021 and arguments presented in the papers filed 5/24/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 11/23/2020 listed below have been reconsidered as indicated:
a)	The rejections of claims 16, 17, 18, 19, 20 and 21 are rendered moot by the cancellation of the claims and are withdrawn as such.

b)	The rejections of: claims 22-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,855,233 B2; and claims 16-25 provisionally on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13-15, 21 and 23-25 of copending Application No. 15/859,188 (reference application), are withdrawn in view of the terminal disclaimers filed on 5/24/2021 and approved on 5/25/2021.


Priority
The present application is a CIP of 15/859,188. The presently claimed subject matter is supported by the specification of the ‘188 application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the quantifying step relies on conventional principles, the combination of the assay, the internal standard, the urine sample and the administering of a treatment for diabetes results in a method that integrates any judicial exceptions set forth in the claims. The claimed methods are novel and non-obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634